On July 30, 2003, the defendant was sentenced to ten (10) years in the Montana State Prison, with six (6) years suspended for the offense of Assault with a Weapon, a felony.
On November 13, 2003, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was not represented by counsel. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Done in open Court this 13th day of November, 2003.
Acting Chairman, Hon. Marc G. Buyske, Member, Hon. Gary Day and Alt. Member, Hon. John Whelan.